IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00273-CV

WILLIAM KOVAR AND LINDA KOVAR,
                                                            Appellants
v.

GARY SEAY, TONI SEAY AND ANDREW SEAY,
                                    Appellees



                       From the County Court at Law No. 1
                             Johnson County, Texas
                          Trial Court No. P201321365-A


                           MEMORANDUM OPINION


      On August 13, 2019, appellants, William E. Kovar and Linda Kovar, filed their

notice of appeal, docketing statement, and accompanying documents in this matter. In

their docketing statement and accompanying documents, appellants indicated that they

filed a bankruptcy petition on July 16, 2019, in the United States Bankruptcy Court for the

Northern District of Texas.      The attached documents provided all the pertinent

information required by Texas Rule of Appellate Procedure 8.1. See TEX. R. APP. P. 8.1.
Furthermore, there is no indication that appellants’ bankruptcy case is no longer pending.

Therefore, given the above, further action in this appeal has been automatically stayed.

See 11 U.S.C. § 362.

         For administrative purposes, this appeal is suspended and will be treated as closed

unless reinstated on a proper motion. TEX. R. APP. P. 8.2. It may be reinstated on motion

of any party showing that the stay has been lifted or modified and specifying what action,

if any, is required from this Court upon reinstatement of the appeal. TEX. R. APP. P. 8.3.

         The reporting requirement of Local Rule 17 is suspended. 10TH TEX. APP. (WACO)

LOC. R. 17.

         The Clerk of this Court is directed to transmit a copy of this opinion to the

attorneys of record, the trial court judge, and the trial court clerk.




                                                   JOHN E. NEILL
                                                   Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal suspended; administratively closed
Opinion delivered and filed August 28, 2019
[CV06]




Kovar, et al. v. Seay, et al.                                                         Page 2